Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 29-40 are allowable. The restriction requirement as set forth in the Office action mailed on 11/06/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/06/2019 is WITHDRAWN.  No claims are any longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Mirho on 5/13/21.

The application has been amended as follows: 

Claim 29 (Examiner Amended) An electron beam column apparatus comprising: a dispersion corrector disposed along the trajectory of an electron beam, wherein the dispersion corrector is configured to correct off axis dispersions, the dispersion corrector comprising: a first electrostatic deflector of the electron beam; a magnetic deflector of the electron beam immediately adjacent to the first electrostatic deflector along the trajectory of the electron beam; and a second electrostatic deflector of the electron beam immediately adjacent to the magnetic deflector along the trajectory of the electron beam, the electron beam column further comprising: exactly two electrostatic deflectors; exactly one magnetic deflector; a set of condenser lenses; and wherein the electrostatic deflectors and the magnetic deflector are disposed prior to the condenser lenses along the trajectory of the electron beam.

Claim 30 (Cancelled)

Claim 34 (Examiner Amended) An electron beam column apparatus comprising: a dispersion corrector disposed along a trajectory of an electron beam, wherein the dispersion corrector is configured to correct off axis dispersions, the dispersion corrector comprising: a first magnetic deflector of the electron beam; an electrostatic deflector of the electron beam disposed immediately adjacent to the first magnetic deflector along the trajectory of the electron beam; and a second magnetic deflector of the electron beam disposed immediately adjacent to the electrostatic deflector along the trajectory of the electron beam, the electron beam column further comprising: exactly two magnetic deflectors; exactly one electrostatic deflector; a set of condenser lenses; and wherein the magnetic deflectors and the electrostatic deflector are disposed prior to the condenser lenses along the trajectory of the electron beam.

Claim 35 (Cancelled)


Reasons for Allowance
Claims 29,31-34,36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the inventive feature of the exact number and orientation of electron optical elements specified by the claims. The prior art usually relies on a far greater number of lenses, deflectors, condensers, etc. and would not provide the basis from which a person of ordinary skill in the art would construct a device as specified by the claims without relying on improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/               Examiner, Art Unit 2881